DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022 has been considered by the examiner.
JP 2012-181060 does not read on the current claims. Specifically, the reference teaches the use of a phase shifter, but fails to teach “a phase shifter…configured to cause the first light beam and the second light beam to planarly enter the light receiving face so that at least a part of an incident region of the first light beam on the light receiving face and at least a part of an incident region of the second light beam overlap with each other”. Paragraph 37 of the reference teaches that the two plates of the phase shifter move with respect to each other to add a phase shift. However, the angle of the plates remain constant. Said another way the plate merely adjust the overall path length of the light beams and does not change the direction of the light beams. The two paths do eventually overlap at the light detector however, the phase shift does not cause the overlap to occur. A lens placed before the light detector focuses and overlaps the two paths to create the interference pattern. Therefore, the reference fails to teach the above limitation of the claim. And the claims remain allowed.
See the office action dated 04/05/2022 for a detailed reasons for allowance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877